Title: To George Washington from Jonathan Trumbull, Sr., 15 December 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Hartford Decemr 15th 1780
                        
                        Would acquaint your Excellency, we have just receivd Intelligence from New York, by three different ways
                            & in such a manner, that we have great Reason to think the Enemy are meditating a Blow against this State—The
                            traitorous Arnold, it is say’d, is prepareing to come out with three or four british Regiments in order to penetrate into
                            the Country, and it is very probable it will be by the way of Kingsbridge—’Tis certain considerable preparations &
                            movements are makeing for some notable Attempt—Think it my Duty to give you this early Intelligence; that your Excellency
                            may take such Measures, as you may judge requisite thereon.
                        We have upon this Occasion put our Militia on the sea Coast, in Readiness—And have ordered one thousand Men
                            forthwith to march to the western Frontiers—You are sensible the great Advantage it will be to have a sufficient Body of
                            regular disciplined Troops for the Militia to form under & cooperate with—Doubt not therefore You will think it
                            necessary & expedient & will readely afford all the Assistance in your Power from the Continental Army,
                            upon this Emergency, especially if the Enemy should move out in Force against us—whatever Intelligence further may come to
                            hand, relative to this Movement, shall take Care forthwith to forward and must request your Excellency to do the like. And
                            am with due Respects Your Excellencys most Obedt humble Servant
                        
                            Jonth; Trumbull
                        
                    